Citation Nr: 1758923	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-01 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected hypothyroidism, status-post Graves' disease.  

2.  Entitlement to an earlier effective date for the grant of service condition for hypothyroidism status-post Graves' disease.

3.  Entitlement to an earlier effective date for the grant of service condition for exophthalmos associated with hypothyroidism, status-post Graves' disease.

4.  Entitlement to an earlier effective date for the grant of service condition for hypertension.

5.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2016 rating decisions by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board videoconference hearing in June 2014, a transcript of the hearing is associated with his claims folder. 

The Board denied the Veteran's claim in an August 2014 decision which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The Court granted a Joint Motion for Remand (JMR) in March 2015.  

In an April 2017 Board remand the Board found that the Veteran had not yet perfected his appeal for the issues of entitlement to an increased initial rating for service-connected hypothyroidism and entitlement to earlier effective dates for the grant of service connection for hypothyroidism, exophthalmos, and hypertension.  The Veteran appealed the April 2017 Board remand to the Court and in September 2017 the Court granted a JMR.  The JMR instructed the Board to further explain its conclusion that the issues of entitlement to an increased initial rating for service-connected hypothyroidism and entitlement to earlier effective dates for the grant of service connection for hypothyroidism, exophthalmos, and hypertension were not within its jurisdiction.  However, the September 2017 JMR instructions are now moot as in the interim a May 2017 statement of the case was issued for the above referenced issues.  As such, the Board finds the Veteran's appeal as to these issues have been perfected and the Board now has jurisdiction over them.  Therefore, the issues are as noted on the cover page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a 60 percent rating for his service-connected hypothyroidism under Diagnostic Code 7903.  See 38 C.F.R. § 4.119.  The 60 percent rating contemplates whether hypothyroidism presents with emotional instability.  The Veteran currently has a claim for entitlement to service connection for a psychiatric disability which was remanded by the Board in April 2017 which has not yet been re-certified to the Board.  As the Veteran's claim of entitlement to service connection for an increased rating for his service-connected hypothyroidism is inextricably intertwined with the Veteran's claim for entitlement to service connection for psychiatric disability, to include as secondary to service-connected hypothyroidism, due to the potential of overlapping symptoms, the Board must defer the claim at this time.

The Veteran is seeking an earlier effective date for the grant of service connection for hypothyroidism, exophthalmos, and hypertension.  In an August 2016 notice of disagreement the Veteran's attorney indicated the Veteran filed a claim for compensation or pension in July 1, 1975, and as such, he should be granted a July 1, 1975 effective date.  The Veteran's July 1, 1975 claim for compensation or pension does not appear to be associated with the virtual record.  As such, all necessary steps should be taken to obtain and associate with the Veteran's claims file his July 1, 1975 claim for compensation or pension.   

The Veteran's current combined evaluation for compensation of 20 percent.  As the Veteran's claims for an increased rating for service-connected hypothyroidism could impact the Veteran's combined rating and eligibility for TDIU these issues are intertwined and must be deferred by the Board at this time.  

Moreover, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Take any and all steps necessary to obtain and associate with the claims file the Veteran's July 1, 1975 claim for compensation or pension.  The RO should make a formal finding of unavailability if the record is unable to be obtained. 

3.  The RO should then re-adjudicate the claims on appeal.  If it remains denied, the RO should issue an appropriate statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




